PER CURIAM.
Order reversed, with $10 costs and disbursements, and motion denied, with $10' costs, upon the ground, first, that it does not appear that any notice of the motion was given to the alleged claimant (Bullowa v. Provident Life & Trust Co., 125 App. Div. 545, 109 N. Y. Supp. 1058); second, that, if the party added as defendant has any claim, it is not for the debt or property which is the subject-matter of this action, but only a claim in equity against the plaintiff when he shall have collected such debt (Hanna v. Manufacturers’ Trust Co., 104 App. Div. 90, 93 N. Y. Supp. 304); and, third, that the motion papers fail to disclose a reasonable demand made without collusion (Boskowitz v. Boskowitz, 124 App. Div. 849, 109 N. Y. Supp. 490; St. John v. Union Mut. Life Ins. Co., 132 App. Div. 515, 117 N. Y. Supp. 1077).
HIRSCHBERG, P. J., dissents.